                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RONALD B. GRAY,                                )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )           CV 318-045
                                               )
ANDRIA MAYBERRY; MYA KAY                       )
DOUGLAS; and THE TMG FIRM, LLC,                )
                                               )
              Defendants.                      )

            _________________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            _________________________________________________________

       Plaintiff, an inmate at Wheeler Correctional Facility in Alamo, Georgia, is proceeding

pro se and in forma pauperis (“IFP”). On February 5, 2019, the Court directed the U.S.

Marshals Service to effect service of process on Defendants. (Doc. no. 25.) In accordance

with the Court’s Order directing service, the Marshals Service mailed a copy of the Third

Amended Complaint and the February 5, 2019 Order by certified mail to Defendants

Mayberry, Douglas, and The TMG Firm, LLC (“TMG”) on March 1, 2019. (Doc. nos. 29-

31.) In the February 5th Order, the Court explained to Plaintiff that it was his responsibility

to provide sufficient information for the Marshals Service to identify and locate Defendants

to timely effect service within ninety days. (Doc. no. 25, p. 5 (citing Fed. R. Civ. P. 4(m).)

The Court also informed Plaintiff that if Defendants were not timely served within this

ninety-day period, the Court may dismiss the case. (Id.)
       After the certified mail sent to Defendant Mya Kay Douglas at Elkis Park,

Pennsylvania, the address provided by Plaintiff, was returned as unclaimed on May 1, 2019,

the Marshals Service obtained two additional addresses for Defendant Douglas in

Philadelphia, Pennsylvania and Los Angeles, California. (Doc. nos. 30, 36.) Thus, on May

6, 2019, the Court directed the Marshals Service to personally serve Defendant Douglas and

extended the service period through July 5, 2019. (Doc. no. 32.)

       During the attempt to serve Defendant Douglas at the Philadelphia, Pennsylvania

address, her sister-in-law spoke with the Marshals Service and stated Defendant Douglas

resides in Los Angeles, California. (Doc. no. 36.) The Marshals Service attempted to locate

and serve Defendant Douglas in Los Angeles, California, but were unable to do so after two

separate attempts. (Id.) No one by the name of Mya Kay Douglas lived at the addresses the

Marshals Service obtained for her in Los Angeles. (Id.) On July 3, 2019, the Marshals

Service filed the return of service forms for Defendant Douglas as unexecuted. (Id.)

       On August 23, 2019, the Court explained the efforts of the Marshals Service to serve

Defendant Douglas and reminded Plaintiff of the ninety-day service rule. (Doc. no. 38, pp.

1-2, 5-6); see Fed. R. Civ. P. 4(m). The Court also explained the service period could be

extended further if Plaintiff shows good cause for the failure to serve a defendant, and, as

long as the Marshals Service can use reasonable efforts to locate that defendant, “prisoner-

litigants who provide enough information to identify the . . . defendant have established good

cause for Rule 4(m) purposes.” Fed. R. Civ. P. 4(m); Richardson v. Johnson, 598 F.3d 734,

739-40 (11th Cir. 2010). Thus, the Court provided Plaintiff with fourteen days to explain

why Defendant Douglas should not be dismissed because she had not been served within the

extended service period. (Doc. no. 38, pp. 5-6.)


                                              2
       On September 6, 2019, Plaintiff responded to the Court’s August 23rd Order, arguing

Defendant Douglas is evading service and requesting an unspecified amount of time to

provide the Court with the proper address to serve Defendant Douglas. (Doc. no. 41.) On

September 12, 2019, the Court granted Plaintiff’s request for additional time, giving him

through and including September 27, 2019, to provide the Court with sufficient information

to accomplish service of process on Defendant Douglas. (Doc. no. 42.) However, Plaintiff

did not provide any additional information.

       Rule 4(m) empowers courts to extend the time for service with no predicate showing

of good cause. Henderson v. United States, 517 U.S. 654, 662-63 (1996); Horenkamp v. Van

Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005) (permitting extension of 120-day

service period, even in absence of good cause). However, even if a plaintiff fails to show

good cause for failing to timely effect service, a court “must still consider whether any other

circumstances warrant an extension of time based on the facts of the case.”           Lepone-

Dempsey v. Carroll County Comm’rs, 476 F.3d 1277, 1282 (11th Cir. 2007).

       Plaintiff has not shown good cause for failing to timely effect service on the

Defendant Douglas, and the Court finds that no other circumstances warrant an extension of

the service period. The Court gave Plaintiff ample opportunity to provide the Court and

Marshals Service with sufficient information to locate and serve Defendant Douglas, but

after being warned Defendant Douglas would be subject to dismissal, Plaintiff failed to

provide additional information.     Further, the Court finds the Marshals Service used

reasonable efforts by attempting to serve Defendant Douglas at multiple locations spanning

the U.S. Thus, Plaintiff has not shown good cause as described in Richardson.




                                              3
      Accordingly, the Court REPORTS and RECOMMENDS that Plaintiff’s claims

against Defendant Douglas be DISMISSED without prejudice for failure to timely effect

service and Defendant Douglas be DISMISSED from this case.

      SO REPORTED and RECOMMENDED this 25th day of October, 2019, at Augusta,

Georgia.




                                         4
